DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 28 February 2022 and responsive to the 28 October 2021 Office action (the “Previous Action”).
Applicant has amended claims 1, 3, 4, 6-9, 11, 13, 15-18 and 20. 
Claims 1-20 are pending. Claims 1, 11 and 20 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
Applicant argues with respect to claim 1 that the cited combination does not teach “…the request identifying a test case that includes one or more transactions and a selection of one or more predefined assertions.” Applicant reasons that the assertions of Bosch are not predefined because the assertion is not defined until the test case is created. (Remarks, p. 10 par. 2).
Examiner respectfully disagrees that merely labeling assertions as “predefined” in the claim requires defining them prior to creating a test case and submits that the assertions of Bosch are predefined as noted in the rejections below. 
Applicant argues with respect to claim 1 that the cited combination does not teach or suggest “retrieving one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database.”  Applicant reasons that the manual entry of a query in Bosch is not retrieval of a pre-stored query and that the claimed tests cases are created without inclusion of the queries. (Remarks, p. 10 par. 3).
Examiner respectfully disagrees and points out that Bosch’s manual entry of queries was not cited as teaching retrieval of a pre-stored query. The loading of tests that include those queries was cited instead. Applicant’s argument ignores these teachings. And the claim does not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the remaining limitations of claim 1 are moot in view of the new grounds of rejection below, necessitated by Applicant’s amendments. 
Applicant’s arguments with respect to the remaining claims by virtue of their dependence from claim 1, similarity with claim 1 or dependence from a similar claim are unpersuasive and/or moot for the reasons set forth above.
Claim Objections
Claims 1, 11 and 20 are objected to for the following informalities:
Claim 1 refers to “the adjusted output” in the last line of the claim. This appears to be a typographical error that should perhaps refer to –the reformatted output- instead.
Claims 11 and 20 are objected to for the same reasons as claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	As to claim 1, the claim refers to 
… receive an update to a particular predefined assertion of the one or more predefined assertions corresponding to a change in the transaction orchestrator resulting in reformatted output;
automatically update the test case to include the updated particular predefined assertion and
perform a second instance of the test case, the performing comprising using the updated particular predefined assertion to validate the adjusted output.

There does not appear to be any support in the originally filed specification for these features. Applicant submits that these features are supported by original paragraphs 21, 25-26 and 28 but those paragraph are silent as to the features claimed. For example, they do not refer to updating assertions or test cases. Examiner was unable to locate any other passage of the originally filed specification that would support what is claimed either.
	As to claims 2-10, the claims are dependent on claim 1, do not cure the deficiencies of that claim and are rejected for the same reasons.
	As to claim 11, the claim includes the same new matter as claim 1 and is rejected for the same reasons.
	As to claims 12-19, the claims are dependent on claim 11, do not cure the deficiencies of that claim and are rejected for the same reasons.
	As to claim 20, the claim includes the same new matter as claim 1 and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai et al. (US 8,639,983) (art of record – hereinafter Desai) in view of Budhai et al. (US 9,229,846) (art made of record – hereinafter Budhai) in view of Goodman et al. (US 2006/0059253) (art made of record – hereainfter Goodman).

As to claim 1, Bosch discloses a method for testing a transaction orchestrator, the method comprising: 
a test case that includes one or more transactions and a selection of one or more predefined assertions; e.g., Bosch, par. [0052] discloses testing interface 194 may enable the user to create a test sequence of individual tests; par. [0057] discloses Fig. 11 is an illustration of a trade test 254. Trade test may submit data, or trades [transactions, see figure “Submit a new trade with a variable quantity”]; par. [0057] discloses trade test 254 may include an assertions box [i.e., a test case can include assertions]; par. [0062]: assertions box may be set to “Assert: /trade/id expected: STORE (trade_id)” [since the user can set an assertion of their choosing, the set assertion is selected, note too the Save button 242 in figure 11, meaning the information shown in the figure will be saved (predefined)]; par. 
retrieving one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database; (e.g., Bosch, Fig. 13 and associated text, par. [0065]: database check test 280 may include a query box 282 [i.e., a test case can include a query]; par. [0066]: query box 282 may contain “select * from trades where id=STORE(trade_id).” As a result, database check test 280 may be designed to query database 162 using this query [note also save button 242 in the figure, meaning the information shown will be saved]; par. [0067] discloses database check test may issue the query to database 162 and retrieve results. The test may then assert, that the price found within the database matches the price entered previously; par. [0068]: the GUI will have the ability to load [retrieve] and update test [which includes a query] on the server [i.e., the tests (which include queries) are pre-stored on the server, the location where the test is stored is the assertion database, at least because the tests also include assertions as noted above])
providing the one or more transactions to the transaction orchestrator for processing; (e.g., Bosch, par. [0069] discloses trade test 254 may send a complete trade message to enterprise trading system [transaction orchestrator]; par. [0049] discloses such a trade may typically cause subsequent actions to occur with other components of enterprise system 104. Such subsequent actions may include 
receiving output generated by the transaction orchestrator responsive to processing the one or more transactions; (e.g., Bosch, par. [0039] discloses in a properly functioning enterprise trading system 160 the trade is captured after user submits the trade. Moreover, the quantity, price and recording of the transaction may be recorded in database 162; par. [0066] discloses database check test 280 may be uniquely designed to query the database 162 using the query and assert that the price is saved as the same price that was submitted to enterprise trading system 160 [so the database receives output from the trading system])
applying the one or more pre-stored queries to the output to generate query results; (e.g., Bosch, par. [0069] discloses Database check test 280 may then issue the query and receive a result set) and 
validating the transaction orchestrator configuration based on the query results  (e.g., Bosch, par. [0069] discloses the database check test 280 may then determine whether the price recorded in the database 162 is equal to 97.26. If there is a match, testing framework 102 returns success; par. [0067] discloses the test may assert that the price found within the database matches)
performing a second instance of the test case, the performing comprising using the particular predefined assertion to validate the output (Bosch, par. [0056]: a user may edit the tests [i.e., create a second instance of a test (test case), and see above, tests are used to validate output]).

	However, in an analogous art, Desai discloses:
receiving a request to test the transaction orchestrator, the request identifying a test case (e.g., Desai, col. 2 ll. 53-58 discloses users may request to execute subsets of tests; col. 1 ll. 40-41 discloses this framework allows testing of services within the environment; col. 5 ll. 50-55 discloses the ordering service may access data that identifies whether or not the particular payment instrument is a value payment instrument for the transaction).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing a transaction orchestrator using test cases, by incorporating receiving a request identifying a test case to test the orchestrator, as taught by Desai, as Desai would provide the advantage of a means for a user to initiate execution of a subset of desired tests. (See Desai, col. 2 ll. 51-67).
	Further, in an analogous art, Budhai discloses:
receiving an update to a particular predefined assertion of the one or more predefined assertions corresponding to a change (e.g., Budhai, col. 8 ll. 23-37: it may be determined whether to update the base of the baseline assertions using new behavior of the application “(e.g., new state changes or communications that 
automatically updating the test case to include the updated particular predefined assertion; (e.g., Budhai: col. 3 ll. 29-30: SAF may allow developers to update the assertion for a test case [and see above, the assertions are predefined because are defined before other activities take place]) and
the updated particular predefined assertion (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second test instance and transaction orchestrator software of Bosch, by incorporating and an updated assertion in the test instance based on corresponding changes to software, as taught by Budhai, as Budhai would provide the advantage of a means of ensuring the test assertions are up to date. (See Budhai, col. 8 ll. 23-30).
Further still, in an analogous art Goodman discloses:
a change in the transaction orchestrator resulting in reformatted output; (e.g., Goodman, par. [0512]: applications [transaction orchestrators] that perform the transactions required; par. [0461]: a preferred tool supports test scripting. While defining the script takes time, it saves effort when cycles must be re-run, particularly after relatively small changes “(for example, the format of an output field is modified).” When the application is modified, the script can be updated directly)
the adjusted output (see immediately above).


As to claim 6, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), Bosch further discloses wherein validating the transaction orchestrator configuration comprises: 
determining whether the transaction orchestrator passed the predefined assertions from the query results; (e.g., Bosch, par. [0039] discloses in the non-liming example, testing system 100 will test enterprise trading system 160 [transaction orchestrator]; par. [0067] discloses the test may assert that the price found within the database matches; par. [0069] discloses the database check test 280 may issue the query and receive the result. The test 280 may then determine whether the price is equal to 97.26; par. [0048] discloses a test may be capable of any number of assertions) and
validating the transaction orchestrator configuration responsive to the transaction orchestrator passing the predefined assertions (e.g., Bosch, par. [0069] discloses if there is a match, testing framework returns a success to the user; par. [0070] discloses in the event there is failure, testing framework 102 may return a failure indication to the user. Testing Framework 102 may determine that the database 162 is down or that the trade capture system is not persisting the trades to database 162).

As to claim 7, Bosch/Desai/Budhai/Goodman discloses the method of claim 6 (see rejection of claim 6 above), Bosch further discloses: 
wherein determining whether the transaction orchestrator passed the predefined assertions comprises, for each assertion: 
running the query corresponding to the predefined assertion against the output generated by the transaction orchestrator; (e.g., Bosch par. [0067] discloses the test may assert that the price found within the database matches; par. [0069] discloses the database check test 280 may issue the query and receive the result [output generate by the transaction orchestrator, see above]. The test 280 may then determine whether the price is equal to 97.26. If there is a match, testing framework returns a success to the user) and 
marking the predefined assertion as passed responsive to the query returning a result (e.g., Bosch, par. [0069] discloses if there is a match, testing framework returns a success to the user; par. [0063] discloses JMS Listen test 272 may report a positive result in the event JMS Listen test 272 hears a message where all the assertions are true).

As to claim 11, it is a computer-readable medium claim having substantially the same limitations as claim 1 (though it does not require “a selection” of one or more predefined assertions). Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Bosch include:
a non-transitory computer-readable medium comprising stored instructions for testing a transaction orchestrator, the instructions when executed by a computing device, causing the computing device to perform operations (e.g., Bosch, par. [0025]) including: (see rejection of claim 1 above).

As to claim 15, it is a computer-readable medium claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a computer-readable medium claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253) in further view of Raghupathy et al. (US 2020/0159653) (art of record – hereinafter Raghupathy).

As to claim 2, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more transactions comprise test payments.  
However, in analogous art, Raghupathy discloses:
wherein the one or more transactions comprise test payments (e.g., Raghupathy, par. [0051] discloses a use case scenario represents performing a particular functionality provided by the online provider “(e.g., perform an electronic payment transaction, linking a bank to the user account, confirming a bank, etc.)”; abstract discloses testing online use-case scenarios).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253) in further view of Liu et al. (US 2015/0039587) (art of record – hereinafter Liu)

As to claim 3, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more pre-stored queries comprise JSON path queries.  
However, in an analogous art, Liu discloses:
wherein the one or more pre-stored queries comprise JSON path queries (e.g., Liu, par. [0004] discloses semi-structure data formats typically may be associated with separate data format-specific query language such as XQuery for XML-formatted data and JSONPath for JSON-formatted data).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch/Desai, which discloses performing queries, by incorporating JSON Path queries, as taught by Liu, as Liu would provide the advantage of a means of querying JSON formatted data. (See Liu, par. [0004). 

Claims 4, 5, 8, 9, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253) in further view of Anafi et al. (US 2008/0127101) (art of record – hereinafter Anafi).

As to claim 4, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: displaying a user interface (UI) including controls for selecting predefined assertions from a predetermined set of available predefined assertions; and receiving, via the controls of the UI, user input selecting the one or more predefined assertions.
However, in an analogous art, Anafi discloses further comprising: 
displaying a user interface (UI) including controls for selecting predefined assertions from a predetermined set of available predefined assertions; (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200. Fig. 4 illustrates assert functions used in the development of software tests [displayed in a UI, see figure]; par. [0051] discloses US 220 may provide graphical tools to enable an end user to author tests. Such tools may include graphical interfaces such as checkboxes, menus, fields and like. Such UI tools may be used to select functions such as assert functions) and 
receiving, via the controls of the UI, user input selecting the one or more predefined assertions (see immediately above).


As to claim 5, Bosch/Desai/Budhai/Goodman/Anafi discloses the method of claim 4 (see rejection of claim 4 above), but Bosch does not explicitly disclose wherein the UI further includes a control to initiate the test and the method further comprises receiving an indication of user-selection of the control to initiate the test, wherein the request to test the transaction orchestrator is generated responsive to receiving the indication.  
However, in analogous art, Desai discloses:
wherein the UI further includes a control to initiate the test and the method further comprises receiving an indication of user-selection of the control to initiate the test, (e.g., Desai, col. 8 l. 60 – col. 9 l. 5 discloses UI 302 includes a link that allows the user to make further selections regarding the custom run. For instance, select the tests to run. The UI 302 includes an icon 322 (“Submit”) that, when selected, sends the request to execute the custom run)
wherein the request to test the transaction orchestrator is generated responsive to receiving the indication (e.g., Desai col. 1 ll. 40-41 discloses this framework allows testing of services within the environment; col. 5 ll. 50-55 discloses the ordering service may access data 
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing a transaction orchestrator using test cases, by incorporating a control to initiate the test that and generating a request to initiate the test in response to receiving a section of the control, as taught by Desai would provide the advantages of a means for a user to initiate execution of a subset of tests they desire and a means for the user to initiate the test graphically. (See Desai, col. 2 ll. 51-67, col. 8 l. 67 – col. 9 l. 5).

As to claim 8, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: defining a plurality of predetermined assertions; and storing the plurality of predetermined assertions in a datastore, wherein the one or more assertions are selected from among the plurality of predetermined assertions.  
However, in analogous art, Anafi discloses further comprising: 
defining a plurality of assertions; (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions) and 
storing the plurality of assertions in a datastore as predefined assertions, (e.g., Anafi, par. [0044] discloses Fig. 4 illustrates assert functions used in the development of software tests [must be stored if they are displayed or predefined];
wherein the one or more predefined assertions are selected from among the plurality of stored predefined assertions (e.g., Anafi, Fig. 4 and associated text, 
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing a transaction orchestrator using assertions, by incorporating defining predetermined assertions, storing them, and selecting assertions to be used in the testing from among those stored, as taught by Anafi, as Anafi would avoid the need for the user to author the assertions themselves. (See Anafi, par. [0044]).

As to claim 9, Bosch/Desai/Budhai/Goodman/Anafi discloses the method of claim 8 (see rejection of claim 8 above), but Bosch/Desai/Budhai/Goodman does not explicitly disclose wherein the predefined assertions are defined by an engineering team and the test case is defined by a user, without additional input from the engineering team.  
However, in an analogous art, Anafi discloses:
wherein the predefined assertions are defined by an engineering team and the test case is defined by a user, without additional input from the engineering team  (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200 [the test developer being the user, the predefiner of the functions being the engineering team]. Fig. 4 illustrates assert functions used in the development of software tests; par. [0051] discloses US 220 may provide graphical tools to enable an end user [as opposed to the engineering team] to author tests. Such tools may include graphical interfaces such as checkboxes, menus, fields and like. Such UI tools may be used to select functions such as assert functions).


As to claim 13, it is a computer-readable medium claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a computer-readable medium claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a computer-readable medium claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a computer-readable medium claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.

Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253) in further view of Eljuse (US 2014/0095938) (art of record – hereinafter Eljuse).

As to claim 10, Bosch/Desai/Budhai/Goodman discloses the method of claim 1 (see rejection of claim 1 above), Bosch further discloses further comprising deploying a stack of the transaction orchestrator for productions responsive to validating the configuration of the transaction orchestrator (e.g., Bosch, par. [0026] discloses enterprise system 104. A non-limiting trading enterprise system will be used, as described below; par. [0049] discloses components of enterprise system 104 [the components being a stack]; par. [0055] discloses the non-limiting trading application example; par. [0041] disclose developer makes changes to the code. Quality assurance environment 170 may be an application environment where a quality assurance tester may test and confirm and [sic] development changes before forwarding [deploying] the changed version of the application to production)
	Bosch does not explicitly discloses a banking stack.
	However, in an analogous art, Eljuse discloses:
	a banking stack (e.g., Eljuse, par. [0031] discloses complex software may be structured as a ‘multi-tier’ architecture which may have tiers of system components. A banking application is one example of a multi-tier software system. The top tier of which may be front end software systems such as: account management applications, electronic ledgers, ATM front-end applications, etc. The middle tier components may provide authentication or security services needed by the banking application and the lower tier components may include a database layer arranged to interact with databases that hold relevant data)
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing an application comprising a stack that coordinates transactions, by incorporating a banking stack, as taught by Eljuse, as Eljuse would 

As to claim 19, it is a computer-readable medium claim having substantially the same limitations as claim 10. Accordingly, it is rejected for substantially the same reasons.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253) in further view of Raghupathy (US 2020/0159653) and Liu (US 2015/0039587).

As to claim 12, it is a computer-readable medium claim having substantially the same limitations as claims 2 and 3 and is rejected for substantially the same reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Budhai (US 9,229,846) in view of Goodman (US 2006/0059253).

As to claim 20, Bosch discloses a transaction orchestrator configuration validation system comprising one or more hardware processors (e.g., Bosch, par. [0052]) and: 
a test case module comprising at least one of the one or more hardware processors and configured to define a test case, the test case identifying one or more transactions and one or more predefined assertions; (e.g., Bosch, par. [0052] discloses it should be recognized that the actions described herein can be performed by instructions executed by at least one processor [the test case module being a processor and whatever instructions the claimed functions, the same logic applies to all the modules recited by the claims]. Testing interface 194 may enable the user to create a test sequence of individual tests; par. [0057] discloses Fig. 11 is an illustration of a trade test 254. Trade test may submit data, or trades [transactions, see figure “Submit a new trade with a variable quantity”]; par. [0057] discloses trade test 254 may include an assertions box [i.e., a test case can include assertions]; par. [0062]: assertions box may be set to “Assert: /trade/id expected: STORE (trade_id)” [defining an assertion, note too the Save button 242 in figure 11, meaning the information shown in the figure will be saved]; par. [0048]: the user may publish a test to a server which allows other users to execute the test [i.e., tests (which include assertions) are predefined, at least before they are executed])
an orchestration engine comprising at least one of the one or more hardware processors and configured to provide the one or more transactions to a transaction orchestrator for processing; (e.g., Bosch, par. [0069] discloses trade test 254 may send a complete trade message to enterprise trading system [transaction orchestrator or comprising one]; par. [0049] discloses such a trade may typically cause subsequent actions to occur with other components of enterprise system 104. Such subsequent actions may include recording the trade in a database, sending a trade order to a third party, sending a message to the user, recording the quantity and generating a unique Trade ID) and 
an assertion engine comprising at least one of the one or more hardware processors and configured to: 
retrieve one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database; (e.g., Bosch, Fig. 13 and associated text, par. [0065]: database check test 280 may include a query box 282 and assertions box 266 [i.e., a test case can include a query and assertions]; par. [0066]: query box 282 may contain “select * from trades where id=STORE(trade_id).” As a result, database check test 280 may be designed to query database 162 using this query [note also save button 242 in the figure, meaning the information shown will be saved (pre-stored and predefined)]; par. [0067] discloses database check test may issue the query to database 162 and retrieve results. The test may then assert, that the price found within the database matches the price entered previously; par. [0068]: the GUI will have the ability to load [retrieve] and update test [which includes a query and assertion, see above] on the server [the location where the test is stored is the assertion database, at least because the tests include assertions as noted above])
receive output generated by the transaction orchestrator responsive to processing the one or more transactions; (e.g., Bosch, par. [0039] discloses in a properly functioning enterprise trading system 160 the trade is captured after user submits the trade. Moreover, the quantity, price and recording of the transaction may be recorded in database 162; par. [0066] discloses database check test 280 may be uniquely designed to query the database 162 using the query and assert that the 
apply the one or more pre-stored queries to the output to generate query results; (e.g., Bosch, par. [0069] discloses Database check test 280 may then issue the query and receive a result set) 
validate the transaction orchestrator configuration based on the query results (e.g., Bosch, par. [0069] discloses the database check test 280 may then determine whether the price recorded in the database 162 is equal to 97.26. If there is a match, testing framework 102 returns success; par. [0067] discloses the test may assert that the price found within the database matches)
perform a second instance of the test case, the performing comprising using the particular predefined assertion to validate the output (Bosch, par. [0056]: a user may edit the tests [i.e., create a second instance of a test (test case), and see above, tests are used to validate output]).
Bosch does not explicitly disclose receive an update to a particular predefined assertion of the one or more predefined assertions corresponding to a change in the transaction orchestrator resulting in reformatted output; automatically update the test case to include the updated particular predefined assertion; or the performing comprising using the updated particular predefined assertion to validate the adjusted output.
However, in an analogous art, Budhai discloses to:
receive an update to a particular predefined assertion of the one or more predefined assertions corresponding to a change (e.g., Budhai, col. 8 ll. 23-37: it may be determined whether to update the base of the baseline assertions using new 
automatically update the test case to include the updated particular predefined assertion (e.g., Budhai: col. 3 ll. 29-30: SAF may allow developers to update the assertion for a test case [and see above, the assertions are predefined because are defined before other activities take place]) and
the updated particular predefined assertion (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second test instance and transaction orchestrator software of Bosch, by incorporating and an updated assertion in the test instance based on corresponding changes to software, as taught by Budhai, as Budhai would provide the advantage of a means of ensuring the test assertions are up to date. (See Budhai, col. 8 ll. 23-30).
Further, in an analogous art Goodman discloses:
a change in the transaction orchestrator resulting in reformatted output; (e.g., Goodman, par. [0512]: applications [transaction orchestrators] that perform the transactions required; par. [0461]: a preferred tool supports test scripting. While defining the script takes time, it saves effort when cycles must be re-run, particularly after relatively small changes “(for example, the format of an output field is modified).” When the application is modified, the script can be updated directly)
the adjusted output (see immediately above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TODD AGUILERA/Primary Examiner, Art Unit 2196